Citation Nr: 0423677	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  00-04 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991, including service in Southwest Asia from December 1990 
to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied service connection for 
bilateral hearing loss.  The veteran filed a notice of 
disagreement in December 1999.  The RO issued a statement of 
the case in January 2000 and received the veteran's 
substantive appeal in March 2000.  

On her VA Form 9, filed in March 2000, the veteran requested 
a hearing at the RO before a Veterans Law Judge.  However, in 
a letter received by the RO in July 2000, the veteran 
cancelled the request and requested a hearing at the RO 
before RO personnel.  In July 2000, the veteran's claims file 
was transferred to the RO in Winston-Salem, North Carolina.  
A hearing before RO personnel was scheduled in September 
2000.  However the veteran was unable to attend the hearing.  
She was advised to notify the RO if she wanted another 
opportunity for a hearing.  

In February 2003, the Board requested additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  In November 2003, 
the Board remanded the matter to the RO.  In April 2004, the 
RO issued a supplemental statement of the case in which it 
continued the denial of the appellant's claim.  


FINDINGS OF FACT

1.  Bilateral hearing loss was first diagnosed in April 1996 
and has not been shown to be related to service, to include 
any claimed exposure to loud noise, toxins, viruses, 
chemicals, anthrax vaccination and ingestion of while-
packaged pills.  

2.  The competent medical evidence of record indicates that 
bilateral hearing loss is due to an upper respiratory 
infection in 1996.  



CONCLUSION OF LAW

A bilateral hearing loss disability was neither incurred in 
nor aggravated by the veteran's period of active, honorable 
military service, and it cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 1999 decision from which the current appeal 
originates.  The veteran was provided with a statement of the 
case in January 2000, and supplemental statements of the case 
in July 2002 and April 2004 which notified her of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, a rating decision dated in October 1999 
denied service connection for bilateral hearing loss.  Only 
after that rating action was promulgated did the AOJ, in 
February 2001, provide adequate notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in her possession that 
pertains to the claim. 

While the notice provided to the veteran in February 2001 was 
not given prior to the first AOJ adjudication of the claim in 
October 1999, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised that the information and 
evidence needed to substantiate the claim for service 
connection.  She was also advised of what evidence VA would 
obtain for him, and of what evidence she was responsible for 
submitting, and also advised to submit relevant evidence in 
her possession.  In April 2003, the Board sent a letter to 
the veteran in which it again notified her of the provisions 
of the VCAA and asked the veteran to identify or submit 
pertinent evidence.  In May 2003 the veteran responded by 
identifying additional private treatment records and further 
indicating that she had no additional evidence to submit.  
The private treatment records were associated with the claims 
file.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, and has 
not requested that VA assist her in obtaining any additional 
evidence in support of her claim.  Based on the above, the 
Board concludes that the defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the January 
2000 statement of the case, the February 2001 VA letter, the 
March 2004 Board letter, and July 2002 and April 2004 
supplemental statement of the case on file informed the 
veteran of the information and evidence needed to 
substantiate her claim.  Moreover, and as noted above, the 
February 2001 correspondence notified the veteran as to which 
evidence would be obtained by her and which evidence would be 
retrieved by VA, and also suggested that she submit any 
evidence in her possession.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains numerous VA outpatient treatment records, 
service medical records; and private medical records.  
Finally, the veteran was afforded VA examinations in March 
2004 with respect to the claim.  The Board consequently finds 
that VA's duty to assist the veteran in connection with the 
instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



II.  Background and Analysis

The veteran contends that she suffers from bilateral hearing 
loss due to exposure to loud noise, toxins, viruses, 
chemicals, anthrax vaccination and ingestion of while-
packaged pills while serving in the Persian Gulf.  

The veteran's service medical records and service personnel 
records are associated with her claims file.  They reflect 
that she served in Southwest Asia from December 1990 to May 
1991.  Her military occupational specialty was as an 
administrative specialist.  Service medical records do not 
reflect complaints or treatment for bilateral hearing loss.  
During an August 1990 separation examination, the veteran 
reported that she did not have any hearing problems.  An 
audiometric evaluation did not reveal evidence of hearing 
loss.  

Post-service treatment records are of record.  Records from 
the Womack Army Medical Center and the Tripler Army Medical 
Center from July 1991 to March 1996 do not reveal complaints 
or treatments for bilateral hearing loss.  In April 1996, the 
veteran reported that she had a cold and was now experiencing 
the sudden onset of hearing loss.  An audiometric evaluation 
in August 1996 revealed mild to moderate sensorineural 
hearing loss.  An August 1996 MRI of the brain did not reveal 
any abnormalities.  

During a January 1998 audiometric evaluation by the Naval 
Ambulatory Care Center in Groton, Connecticut, the veteran 
reported first losing hearing in April 1996 following a 
severe head cold.  She noted that blood work, MRI, and ABR 
testing were all normal.  She noted that she wore a left ear 
hearing aid since May 1996.  Upon physical examination she 
showed bilateral, mild to severe mid to high frequency 
sensorineural hearing loss.  The examiner noted that she had 
lost her hearing as a result of a possible viral infection in 
May 1996.  She was referred for binaural, programmable 
hearing aids.  

During an annual follow-up audiology examination in January 
1999, the veteran reported a history of waking in 1996 with 
sudden sensorineural hearing loss following a severe head 
cold.  An audiometric examination revealed that her bilateral 
hearing loss had progressively worsened.  Pure tone air and 
bone conduction for the left ear revealed a mild sloping to 
moderately severe loss through 2000 hertz with no measurable 
hearing at the limits of audiometer thereafter.  Right ear 
testing revealed a moderate to profound loss from 500 to 6000 
hertz.  The assessment was significant bilateral progression 
of unexplained etiology. 

Private treatment records in 1998 reflect that the veteran 
was fitted with two new hearing aids.  No opinion was offered 
with respect to the etiology of the condition.  In 2001, the 
veteran underwent cochlear implant surgery on her right ear.  

Private treatment records in 2002 and 2003 show continuing 
treatment for bilateral hearing loss.  Additionally, November 
2002, she was treated for a decreased WBC count.  

The veteran was afforded a VA examination by the Chief of the 
Audiology Clinic in March 2004.  Therein, the veteran denied 
any excessive noise exposure in the military.  She noted that 
she did not participate in combat, but once saw a Scud 
missile fly over.  She reported that she was downwind of the 
demolition of munitions at Khamisiyah, Iraq.  She received a 
letter that indicated that she might have been exposed to 
low-level sarin or cyclosarin nerve agents between March 10-
13, 1991.  She reported a history of sudden hearing loss 
following a viral upper respiratory infection in 1996.  A 
physical examination revealed no active ear disease, 
discharge or infection, peripheral vestibular disorder or 
Meniere's syndrome.  CBC and Westergren sed rates were 
unremarkable.  Audiologic findings revealed profound hearing 
loss.  The diagnosis was bilateral sensorineural hearing loss 
with hearing aid correction.  Following the physical 
examination and review of the veteran's claims file, the 
examiner opined that the veteran's bilateral hearing loss did 
not manifest during service or during a year following 
service.  He opined that such was not likely related to 
either noise exposure during service or low level sarin or 
cyclosarin released in March 1991.  

In this respect, the examiner opined that if the disease were 
due to nerve agent exposure in the Persian Gulf, he would 
expect to see other laboratory, neurological or neuromuscular 
abnormalities besides the auditory nerve damage.  Since the 
onset of her hearing loss was during an upper respiratory 
infection, that illness was the most likely cause of her 
hearing loss.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).

Upon review of all of the evidence of record, the Board finds 
that service connection for bilateral hearing loss is not 
warranted.  Initially, the Board notes that the facts do not 
show, and indeed the appellant does not contend, that hearing 
loss was first manifested during service or within one year 
following discharge.  Rather, the record reflects that 
hearing loss was first diagnosed following an upper 
respiratory infection in April 1996, more than four years 
following discharge from service.  

Thus, the question turns on whether the disorder first 
manifested in 1996 is related to service.  In this regard, 
the Board is sympathetic to the fact the veteran currently 
suffers from severe high frequency hearing loss.  Moreover, 
the Board has considered the veteran's contentions that 
current hearing loss is the result of exposure to noise, 
toxins, viruses, chemicals, anthrax vaccination and ingestion 
of while-packaged pills while serving in the Persian Gulf.  
However, as a layman without the appropriate medical training 
and expertise, she is not competent to provide a probative 
opinion on a medical matter.  While a layman such as the 
veteran can certainly testify about her in-service 
experiences and current symptoms, she is not competent to 
provide an opinion linking that disability to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Rather, the competent evidence of 
record indicates that the veteran's current bilateral hearing 
loss disability is most likely the result of the upper 
respiratory infection in 1996.  In this respect, the Board 
notes that there is no competent medical opinion of record 
linking her hearing loss to an incident of service.  Rather, 
the competent evidence of record, most notably, the opinion 
of the VA examiner in March 2004 indicates to the contrary; 
namely, that current hearing loss is likely the result of an 
upper respiratory infection in 1996.  

For the foregoing reasons, the Board finds that the claim for 
service connection for bilateral hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).



ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



